Title: Church Services for John Adams’s Death, July 1826 to August 1826
From: Whitney, Peter
To: 


            
               
               July to August 1826
            
            Order of Performances.VOLUNTARY ON THE ORGAN.OCCASIONAL DIRGE....GERMAN HYMN.Columbia’s children bathed in tears, Before they throne, Jehovah, bow!And feel with humble hearts the stroke,That shrouds a nation deep in wo.Almighty Father! low in earthLies Monticello’s hoary Sage;Whose hand that Magna Charta drew,That stamped his country’s golden age.And, gracious Sovereign! Quincy’s shades,In mournful silence, closes o’erThe dust of Him, whose spirit ledCelestial Freedom to our shore!A nation’s tears bedew their graves;To Heaven ascend a nation’s sighs.O grant, thou high and holy One,Their souls a mansion in the skies.PRAYER BY THE REV. MR. FAY.DIRGE....“CHILD OF MORTALITY.”EULOGY.........BY THE HON. EDWARD EVERETT.PRAYER BY THE REV. MR. WALKER.CONCLUDING HYMN......AS A DOXOLOGY......Old Hundred.Eternal Father! God alone!We humbly bow before they throne;Confess they righteous power and grace,In all thy wondrous works and ways.When at thy word, our nation rose,And nobly struggled with her foes,Great Statesmen, Warriors, thou didst raise,Our land to save, and show thy praise.Adams, a name to freemen dear,And Jefferson, his high compeer,These mighty men, have sunk to rest,“By all their Country’s honours blest.”Great God! how deep thy gracious ways;The Sire, removed through length of days,The Son is raised by thy command,And Adams lives to bless our land.BENEDICTION.
            
            
         